Citation Nr: 0030146	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for compensation 
purposes for loss of lower front teeth.  

2.  Entitlement to service connection for right eye 
disability.  

3.  Entitlement to service connection for left eye 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board notes that in its September 1998 letter to the 
veteran, the RO stated that he might be eligible for VA 
dental treatment and that he should apply for treatment at 
the nearest VA dental facility.  A handwritten notation at 
the bottom of the letter indicates that the RO forwarded the 
veteran's VA Form 526 to the Chicago Westside VA Medical 
Center to the attention of the outpatient clinic.  The 
veteran asserts that he lost his lower from teeth in service 
due to dental trauma.  On his VA Form 9 dated in April 1999, 
the veteran stated that he wants service connection for his 
missing teeth in order to receive treatment at a VA dental 
clinic.  The issue of entitlement to service connection for 
residuals of dental trauma for the purpose of receiving VA 
outpatient treatment is, however, not properly before the 
Board.  The RO should again inform the veteran of action 
required of him to seek such benefits.  


FINDING OF FACT

Teeth number 23, 24, 25, 26 and 27 were extracted in service.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
compensation purposes for loss of teeth number 23, 24, 25, 26 
and 27.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§4.159 (1998); 38 U.S.C.A. § 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.381 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the veteran's service entrance dental examination in 
October 1954, teeth 1, 16, 17 and 32, but no others, were 
shown to be missing.  Chronological dental records show that 
in mid-August 1956, teeth number 24, 25 and 26 were extracted 
and the veteran's lower lip was sutured.  Penicillin was 
prescribed, and four days later, tooth 27 was extracted; 
tooth number 23 was extracted less than 4 weeks later.  The 
dentist who performed the veteran's separation examination in 
September 1957 identified teeth number 23, 24, 25, 26 and 27 
as missing.  

At VA general medical and dental examinations in March 1998, 
the veteran gave a history of having lost his lower front 
teeth while breaking up a fight during his duties in the 
military police in service.  At the dental examination, the 
veteran reported he had been totally edentulous since 
approximately 1968.  He had complete dentures.  The dentist 
noted the veteran's maxilla and mandible were well formed and 
adequate.  Bony tissues were reportedly within normal limits, 
and mandible range of motion was within normal limits.  

Analysis

Service connection for compensation purposes may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  However, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381(a) (2000) 
(effective June 8, 1999).  This regulation is substantially 
the same as 38 C.F.R. § 4.149 (1998) (effective prior to June 
8, 1999), which provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea) and Vincent's stomatitis are 
not disabling conditions and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
Dental disabilities that may be awarded compensable 
disability ratings are set forth at 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible or maxilla, nonunion or malunion of the mandible or 
maxilla, limited temporomandibular motion, loss of the ramus, 
loss of the condyloid or coronoid processes, loss of the hard 
palate, loss of teeth due to the loss of substance of the 
body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.  

In the April 1999 statement of the case, the veteran was 
furnished with language from 38 C.F.R. § 4.149.  Although 
renumbered to 38 C.F.R. § 3.381(a), the substance of the 
regulation has remained essentially the same.  The Board 
therefore concludes that the veteran has been afforded 
appropriate due process, and that his claim has not been 
prejudiced.  

Under the governing regulations, tooth loss, if the tooth is 
replaceable, is not a disorder for which VA monetary 
compensation may be granted.  Both the older regulation and 
the revised regulation reflect that service connection may be 
granted only for purposes of establishing entitlement to 
dental treatment.  The United States Court of Appeals for 
Veterans Claims has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran's lost teeth have 
been replaced and the evidence does not show, nor does the 
veteran contend, that he suffers from any compensable dental 
disability.  As these facts are not in dispute, the claim for 
service connection for compensation purposes for loss of 
teeth number 23, 24, 25, 26 and 27 must be denied as legally 
insufficient.  


ORDER

Service connection for loss of teeth number 23, 24, 25, 26 
and 27 for compensation purposes is denied.  

REMAND

The appellant is seeking service connection for disabilities 
of both eyes, which he maintains are due to service injuries.  
The RO denied these claims as not well grounded.  During the 
pendency of the appellant's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

At a VA examination, the veteran stated that during training 
his left eye was injured by the bright flash of a mortar and 
his right eye was injured by a flying rock propelled by the 
same blast.  On his VA Form 526, the veteran stated that his 
left eye injury occurred in April 1957 while he was in San 
Diego, California.  With his claim, the veteran submitted 
photocopies of service medical records, including a sick call 
treatment record with entries dated from late May 1955 to 
early April 1957.  The entries dated in early April 1957 
concern the left eye.  Other records submitted by the veteran 
include the first page of his service entrance examination 
report and the first page of his service separation 
examination report.  

Although the veteran did not allege hospital treatment, the 
RO requested that the National Personnel Records Center 
(NPRC) provide hospital records for the veteran for April 4, 
1957, for the left eye.  There is, however, no indication 
that the RO has attempted to obtain the veteran's complete 
service medical records, which would include complete reports 
for the veteran's entrance and separation examinations as 
well as sick call treatment records dated prior to May 27, 
1955, and subsequent to April 5, 1957.  In addition, the RO 
should obtain any other outpatient chronological service 
medical records that may be available.  

The veteran should be advised to submit any additional 
evidence he may have corroborating the occurrence of his 
claimed in-service eye injuries.  This could include 
additional medical records and statements from fellow 
servicemen or family members who had contemporaneous 
knowledge of the claimed injuries.

Accordingly, the claims for service connection for right and 
left eye disabilities are REMANDED to the RO for the 
following actions:  

1.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's complete service medical 
records, to include complete reports of 
his entrance and separation examinations 
as well as complete sick call treatment 
records and any other outpatient 
chronological service medical records 
that may be available.  The RO should 
document its actions in this regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain the veteran's complete 
service medical records, it should so 
inform the veteran and his 
representative.  The RO should also 
request the veteran to provide copies of 
any additional service medical records 
that he may have.  

3.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for any 
right or left eye disability at any time 
since service.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request the veteran to submit 
copies of the outstanding records.

5.  The RO should also request that the 
veteran submit evidence, such as 
statements from people who knew him in 
service, that may corroborate his 
assertions regarding the occurrence of 
his claimed right and left eye injuries 
in service.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  Then, the RO should undertake 
any further actions necessary to comply 
with the notification and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, to include, if 
appropriate, obtaining a VA examination 
by an ophthalmologist to determine if any 
current eye disability is etiologically 
related to service.  

7.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for left and right eye disabilities.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and afford the veteran 
and his representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



